Exhibit 99.2 Contact: Peter W. Keegan Chief Financial Officer (212) 521-2950 Darren Daugherty Investor Relations (212) 521-2788 Candace Leeds Public Affairs (212) 521-2416 CAROLINA GROUP REPORTS NET INCOME FOR THE THIRD QUARTER OF 2007 NEW YORK, October 29, 2007—Loews Corporation (NYSE:LTR) today reported Carolina Group net income for the 2007 third quarter of $233.6 million, compared to $202.9 million in the 2006 third quarter. The increase in net income is primarily due to higher effective unit prices resulting from a December 2006 price increase and lower sales promotion expenses (accounted for as a reduction to net sales), partially offset by an increase in expenses for the State Settlement Agreements. Net income per share of Carolina Group stock (NYSE:CG) for the third quarter of 2007 was $1.34, compared to $1.17 in the comparable period of the prior year. Carolina Group stock represented a 62.4% and 58.1% economic interest in the Carolina Group for the three months ended September 30, 2007 and 2006, respectively. Net sales for the Carolina Group were $1,043.8 million in the third quarter of 2007, compared to $986.0 million in the 2006 third quarter. Carolina Group net income for the first nine months of 2007 was $649.4 million, compared to $540.2 million in the the first nine months of 2006. The increase in net income is primarily due to higher effective unit prices resulting from a December 2006 price increase and lower sales promotion expenses (accounted for as a reduction to net sales), partially offset by an increase in expenses for the State Settlement Agreements. Net income per share of Carolina Group stock for the first nine months of 2007 was $3.73, compared to $3.16 in the comparable period of the prior year. Net sales for the Carolina Group were $3.012 billion in the first nine months of 2007, compared to $2.818 billion in the comparable period of the prior year. Page 1 of 4 Results of operations of the Carolina Group include interest expense on notional intergroup debt of $11.6 million, $17.5 million, $39.1 million and $54.9 million, net of taxes, for the three and nine months ended September 30, 2007 and 2006, respectively. At September 30, 2007, $829.1 million principal amount of notional intergroup debt was outstanding. The Carolina Group stock, commonly called a tracking stock, is intended to reflect the economic performance of a defined group of the Company’s assets and liabilities, referred to as the Carolina Group, principally consisting of the Company’s subsidiary Lorillard, Inc. The Carolina Group, a notional group, is not a separate legal entity. The purpose of this financial information is to provide investors with additional information to use in analyzing the results of operations and financial condition of the Carolina Group, and this financial information should be read in conjunction with the consolidated financial information of Loews Corporation. As of September 30, 2007 there were 108,445,516 shares of Carolina Group stock outstanding, representing a 62.4% economic interest. Depending on market conditions, the Company, for the account of the Carolina Group, from time to time may purchase shares of Carolina Group stock in the open market or otherwise. # # # A separate press release reporting Loews Corporation’s consolidated results for the third quarter of 2007 is being issued contemporaneously with this report. A conference call to discuss the third quarter results of Loews Corporation has been scheduled for 11:00 a.m. EST, Monday, October 29, 2007. A live webcast of the call will be available online at the Loews Corporation website (www.loews.com). Please go to the website at least ten minutes before the event begins to register and to download and install any necessary audio software. Those interested in participating in the question and answer session of the conference call should dial (877) 692-2592, or for international callers, (973) 582-2757. Page 2 of 4 Carolina Group Financial Review September 30, Three Months Nine Months 2007 2006 2007 2006 (Amounts in millions, except per share data) Net sales (a) $ 1,043.8 $ 986.0 $ 3,012.2 $ 2,818.1 Cost of sales (a) (b) 613.9 573.7 1,771.7 1,638.0 Selling, advertising and administrative (c) 81.7 83.6 246.5 285.4 Total operating costs and expenses 695.6 657.3 2,018.2 1,923.4 Operating income 348.2 328.7 994.0 894.7 Investment income and other (d) 36.0 29.7 96.7 77.0 Interest expense (19.3 ) (28.3 ) (65.5 ) (89.6 ) Income before income taxes 364.9 330.1 1,025.2 882.1 Income taxes 131.3 127.2 375.8 341.9 Net income 233.6 202.9 649.4 540.2 Earnings attributable to the Loews Group intergroup interest (e) 87.9 85.0 244.4 260.9 Income attributable to Carolina Group shareholders (f) $ 145.7 $ 117.9 $ 405.0 $ 279.3 Per share of Carolina Group stock $ 1.34 $ 1.17 $ 3.73 $ 3.16 Weighted diluted number of shares 108.58 100.59 108.55 88.43 Notional, intergroup debt owed by the Carolina Group to the Loews Group September 30, 2007 $ 829.1 December 31, 2006 1,229.7 (a) Includes excise taxes of$180.7, $185.8, $522.4 and $526.4 for the respective periods. (b) Includes charges of $277.1, $242.8, $801.4 and $696.3 ($177.5, $149.3, $507.6 and $426.4 after taxes) to accrue obligations under the State Settlement Agreements for the respective periods. (c) Includes restructuring costs of $0.9 and $16.4 for the three and nine months ended September 30, 2006, related to early retirement and curtailment charges for Lorillard's pension and other postretirement benefit plans. (d) Includes income from limited partnership investments of $11.5, $6.2, $30.8 and $16.6 ($7.4, $3.8, $19.5 and $10.1 after taxes) for the respective periods. (e) The Loews Group's intergroup interest in the earnings of the Carolina Group reflected share equivalents amounting to 65,445,000 shares of 173,890,516 share and share equivalents outstanding as of September 30, 2007 and share equivalents amounting to 65,445,000 shares of 173,754,871 share and share equivalents outstanding as of September 30, 2006. As of September 30, 2007, there were 108,445,516 shares of Carolina Group stock outstanding. (f) Represents 62.4%, 58.1%, 62.4% and 51.7% of the economic interest in the Carolina Group for the respective periods. Page 3 of 4 Carolina Group Supplemental Information The following information regarding unit volume shipped by Lorillard Tobacco Company to its direct buying customers by brand follows (all units in thousands): Three Months Nine Months 2007 2006 2007 2006 Full Price Brands Total Newport 8,674,317 8,818,802 25,122,346 24,956,957 Total Kent Family 126,111 155,001 370,818 460,020 Total True 114,803 133,367 334,913 389,231 Total Max 7,299 8,418 22,020 25,551 Total Satin 1,224 72 3,894 Total Full Price Brands 8,922,530 9,116,812 25,850,169 25,835,653 Price/Value Brands Total Old Gold 157,920 212,550 469,478 607,659 Total Maverick 385,492 293,195 1,007,008 788,927 Total Price/Value Brands 543,412 505,745 1,476,486 1,396,586 Total Domestic Cigarettes 9,465,942 9,622,557 27,326,655 27,232,239 Total Puerto Rico and U.S. Possessions 190,050 189,348 592,794 589,380 Grand Total 9,655,992 9,811,905 27,919,449 27,821,619 Notes: 1. This information is not adjusted for returns. 2. Domestic unit volume includes units sold as well as promotional units, and excludes volumes for Puerto Rico and U.S. Possessions. 3. Unit volume for a quarter is not necessarily indicative of unit volume for any subsequent period. 4. Unit volume is not necessarily indicative of the level of revenues for any period. Page 4 of 4
